Exhibit 10.16

 

WIND RIVER SYSTEMS, INC.

 

VICE PRESIDENTS’ SEVERANCE BENEFIT PLAN

 

AMENDED AND RESTATED EFFECTIVE AS OF JULY 8, 2003

 

Section 1.                                          INTRODUCTION.

 

The Wind River Systems, Inc. Vice Presidents’ Severance Benefit Plan (the
“Plan”) was established effective May 16, 2001 and is hereby amended and
restated effective July 8, 2003 (the “Effective Date”).  The purpose of the Plan
is to provide for the payment of severance benefits to certain eligible
employees of Wind River Systems, Inc. (the “Company”) or an affiliate of the
Company whose employment with the Company or an affiliate of the Company is
involuntarily terminated.  As of the Effective Date, this amended and restated
Plan shall supersede any severance benefit plan, policy or practice previously
maintained by the Company or any affiliate of the Company other than the Wind
River Systems, Inc. Severance Benefit Plan and the Wind River Systems, Inc.
Executive Officers’ Change of Control Incentive and Severance Benefit Plan (the
“Change of Control Plan”), both of which plans shall remain in full force and
effect.  This Plan document also is the Summary Plan Description for the Plan.

 

Section 2.                                          ELIGIBILITY FOR BENEFITS.

 

(a)                                  General Rules.  Subject to the requirements
set forth in this Section, the Company will grant severance benefits under the
Plan to Eligible Employees.

 

(1)                                 “Eligible Employees” for purposes of this
Plan are all full-time and part-time regular hire employees of the Company and
its affiliates (i) who are based in the United States, (ii)  who are classified
in a position at the level of vice president or above, (iii)  whose employment
is involuntarily terminated by the Company or an affiliate of the Company, and
(iv)  who are notified by the Company in writing that they are eligible for
participation in this Plan.  The determination as to whether an employee is an
Eligible Employee shall be made by the Company, in its sole discretion, and such
determination shall be binding and conclusive on all persons.  For purposes of
this Plan, part-time employees are those regular hire employees who are
regularly scheduled to work more than twenty (20) hours per week but less than a
full-time work schedule.  Regular hire employees working twenty (20) hours per
week or less and temporary employees are not eligible for severance benefits
under the Plan.  Notwithstanding the foregoing, an “Eligible Employee,” as that
term is defined in the Change of Control Plan with respect to severance benefits
under the Change of Control Plan, shall not be an Eligible Employee under this
Plan, with the result that this Plan shall have no Eligible Employees for the
period of twelve (12) months following a “Change of Control,” as that term is
defined in the Change of Control Plan.

 

(2)                                 In order to be eligible to receive benefits
under the Plan, an Eligible Employee must remain on the job until his or her
date of termination as scheduled by the Company.

 

1

--------------------------------------------------------------------------------


 

(3)                                 In order to be eligible to receive benefits
under the Plan, an Eligible Employee must execute a general waiver and release
in substantially the form attached hereto as Exhibit A, Exhibit B, or Exhibit C,
as appropriate, and such release must become effective in accordance with its
terms.  The Company, in its sole discretion, may modify the form of the required
release to comply with applicable state law and shall determine the form of the
required release, which may be incorporated into a termination agreement or
other agreement with the Eligible Employee.

 

(4)                                 In order to be eligible to receive benefits
under the Plan, an Eligible Employee must execute a non-competition agreement,
in such form as the Company, in its sole discretion, may prescribe.

 

(b)                                  Exceptions to Benefit Entitlement.  An
employee, including an employee who otherwise is an Eligible Employee, will not
receive benefits under the Plan (or will receive reduced benefits under the
Plan) in any of the following circumstances, as determined by the Company in its
sole discretion:

 

(1)                                 The employee has executed an individually
negotiated employment contract or agreement with the Company relating to
severance benefits that is in effect on his or her termination date, in which
case such employee’s severance benefit, if any, shall be governed by the terms
of such individually negotiated employment contract or agreement and shall be
governed by this Plan only to the extent that the reduction pursuant to
Section 3(c) below does not entirely eliminate benefits under this Plan.

 

(2)                                 The employee voluntarily terminates
employment with the Company or an affiliate of the Company.  Voluntary
terminations include, but are not limited to, resignation, retirement or failure
to return from a leave of absence on the scheduled date.

 

(3)                                 The employee voluntarily terminates
employment with the Company or an affiliate of the Company in order to accept
employment with another entity that is wholly or partly owned (directly or
indirectly) by the Company or an affiliate of the Company.

 

(4)                                 The employee is involuntarily terminated for
reasons related to job performance or cause, such as violation of Company
policy.

 

(5)                                 The employee is offered an identical or
substantially equivalent or comparable position with the Company or an affiliate
of the Company.  For purposes of the foregoing, a “substantially equivalent or
comparable position” is one that offers the employee the same level of
responsibility and compensation.

 

(6)                                 The employee is offered immediate
reemployment by a successor to the Company or by a purchaser of its assets, as
the case may be, following a change in ownership of the Company or a sale of
substantially all of the assets of a division or business unit (including a
functional department within a larger division or business unit) of the
Company.  For purposes of the foregoing, “immediate reemployment” means that the
employee’s employment with the successor to the Company or the purchaser of its
assets, as the case may be, results in uninterrupted employment such that the
employee does not incur a lapse in pay as a result of the change in ownership of
the Company or the sale of its assets.

 

2

--------------------------------------------------------------------------------


 

(7)                                 The employee is rehired by the Company or an
affiliate of the Company prior to the date benefits under the Plan are scheduled
to commence.

 

Section 3.                                          AMOUNT OF SEVERANCE BENEFIT.

 

(a)                                  Benefits.  Benefits under the Plan, if any,
shall be provided to Eligible Employees in the amount and in the manner provided
in Appendix A, as such Appendix A may be revised by the Company, in its sole
discretion, from time to time.

 

(b)                                  Notwithstanding any other provision of the
Plan to the contrary, the Company, in its sole discretion, may provide benefits
in addition to those pursuant to Section 3(a) to Eligible Employees or employees
who are not Eligible Employees (“Non-Eligible Employees”) chosen by the Company,
in its sole discretion, and the provision of any such benefits to an Eligible
Employee or a Non-Eligible Employee shall in no way obligate the Company to
provide such benefits to any other Eligible Employee or Non-Eligible Employee,
even if similarly situated.  If benefits under the Plan are provided to a
Non-Eligible Employee, references in the Plan to “Eligible Employee” (with the
exception of Section 3(a)) shall be deemed to refer to such Non-Eligible
Employee.

 

(c)                                  Certain Reductions.  Notwithstanding any
other provision of the Plan to the contrary, the Company, in its sole
discretion, shall have the authority to reduce an Eligible Employee’s severance
benefits, in whole or in part, by any other severance benefits, pay in lieu of
notice, or other similar benefits payable to the Eligible Employee by the
Company that become payable in connection with the Eligible Employee’s
termination of employment pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act (the “WARN Act”) or any similar legal requirement adopted by a state or
local jurisdiction, (ii) any policy, plan, program or arrangement, including,
without limitation, a contract between the Eligible Employee and any entity, or
(iii) any Company policy or practice providing for the Eligible Employee to
remain on the payroll for a limited period of time after being given notice of
the termination of the Eligible Employee’s employment.  The benefits provided
under this Plan are intended to satisfy, in whole or in part, any and all
statutory obligations that may arise out of an Eligible Employee’s termination
of employment, and the Plan Administrator shall so construe and implement the
terms of the Plan.  The Company’s decision to apply such reductions to the
severance benefits of one Eligible Employee and the amount of such reductions
shall in no way obligate the Company to apply the same reductions in the same
amounts to the severance benefits of any other Eligible Employee, even if
similarly situated.  In the Company’s sole discretion, such reductions may be
applied on a retroactive basis, with severance benefits previously paid being
recharacterized as payments pursuant to the Company’s statutory obligation.

 

Section 4.                                          TIME OF PAYMENT AND FORM OF
BENEFIT.

 

The cash severance benefit under the Plan will be paid in a single sum within
ten (10) days following the effective date of the release described in
Section 2(a)(3); provided, however, that all such payments under the Plan will
be subject to applicable withholding for federal, state and local taxes.  If a
terminating employee is indebted to the Company or an affiliate of the Company
at his or her termination date, the Company reserves the right to offset any
severance

 

3

--------------------------------------------------------------------------------


 

payments under the Plan by the amount of such indebtedness.  In no event shall
payment of any Plan benefit be made prior to the Eligible Employee’s termination
date or prior to the effective date of the release described in Section 2(a)(3).

 

Section 5.                                          REEMPLOYMENT.

 

(a)                                  Repayment.  In the event of an Eligible
Employee’s reemployment by the Company or an affiliate of the Company during the
Severance Period, as defined below, such Eligible Employee will be required to
repay to the Company a prorated portion of the cash severance pay received under
Section 3(a).

 

(b)                                  Definition of “Severance Period.” 
“Severance Period,” for purposes of this Plan, means the number of weeks in
respect of which the amount of cash severance paid to the Eligible Employee
under Section 3(a) was calculated.

 

Section 6.                                          RIGHT TO INTERPRET PLAN;
AMENDMENT AND TERMINATION.

 

(a)                                  Exclusive Discretion.  The Plan
Administrator shall have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of the Plan and to construe
and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan.  The
rules, interpretations, computations and other actions of the Plan Administrator
shall be binding and conclusive on all persons.

 

(b)                                  Amendment or Termination.  The Company
reserves the right to amend or terminate this Plan or the benefits provided
hereunder at any time; provided, however, that no such amendment or termination
shall affect the right to any unpaid benefit of any Eligible Employee whose
termination date has occurred prior to amendment or termination of the Plan. 
Any action amending, terminating or extending the Plan shall be authorized by
the Compensation Committee of the Company’s Board of Directors, shall be in
writing, and shall be executed by the Chief Executive Officer, President, Chief
Financial Officer or Vice President of Human Resources of the Company.

 

Section 7.                                          NO IMPLIED EMPLOYMENT
CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time and for any
reason, which right is hereby reserved.

 

Section 8.                                          LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.

 

4

--------------------------------------------------------------------------------


 

Section 9.                                          CLAIMS, INQUIRIES AND
APPEALS.

 

(a)                                  Applications for Benefits and Inquiries. 
Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative).  The Plan Administrator is:

 

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

 

(b)                                  Denial of Claims.  In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must provide the applicant with written or electronic notice of the denial of
the application, and of the applicant’s right to review the denial.  Any
electronic notice will comply with the regulations of the U.S. Department of
Labor.  The notice of denial will be set forth in a manner designed to be
understood by the applicant and will include the following:

 

(1)                                 the specific reason or reasons for the
denial;

 

(2)                                 references to the specific Plan provisions
upon which the denial is based;

 

(3)                                 a description of any additional information
or material that the Plan Administrator needs to complete the review and an
explanation of why such information or material is necessary; and

 

(4)                                 an explanation of the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the applicant’s right to bring a civil action under section 502(a)
of ERISA following a denial on review of the claim, as described in Section 9(d)
below.

 

This notice of denial will be given to the applicant within ninety (90)  days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90)  days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)                                  Request for a Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied, in whole or in part, may appeal the denial by submitting a request for a
review to the Plan Administrator within sixty (60)  days after the application
is denied A request for a review shall be in writing and shall be addressed to:

 

5

--------------------------------------------------------------------------------


 

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)                                  Decision on Review.  The Plan Administrator
will act on each request for review within sixty (60)  days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60)  days), for processing the request for a
review.  If an extension for review is required, written notice of the extension
will be furnished to the applicant within the initial sixty (60) day period. 
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the review.  The Plan Administrator will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U.S. Department of Labor.  In the event that
the Plan Administrator confirms the denial of the application for benefits in
whole or in part, the notice will set forth, in a manner calculated to be
understood by the applicant, the following:

 

(1)                                 the specific reason or reasons for the
denial;

 

(2)                                 references to the specific Plan provisions
upon which the denial is based;

 

(3)                                 a statement that the applicant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim;
and

 

(4)                                 a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA.

 

(e)                                  Rules and Procedures.  The Plan
Administrator will establish rules and procedures, consistent with the Plan and
with ERISA, as necessary and appropriate in carrying out its responsibilities in
reviewing benefit claims.  The Plan Administrator may require an applicant who
wishes to submit additional information in connection with an appeal from the
denial of benefits to do so at the applicant’s own expense.

 

(f)                                    Exhaustion of Remedies.  No legal action
for benefits under the Plan may be brought until the claimant (i) has submitted
a written application for benefits in accordance with the procedures described
by Section 9(a) above, (ii) has been notified by the Plan

 

6

--------------------------------------------------------------------------------


 

Administrator that the application is denied, (iii) has filed a written request
for a review of the application in accordance with the appeal procedure
described in Section 9(c) above, and (iv) has been notified that the Plan
Administrator has denied the appeal.  Notwithstanding the foregoing, if the Plan
Administrator does not respond to a Participant’s claim or appeal within the
relevant time limits specified in this Section 9, the Participant may bring
legal action for benefits under the Plan pursuant to Section 502(a) of ERISA.

 

Section 10.                                   BASIS OF PAYMENTS TO AND FROM
PLAN.

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 

Section 11.                                   OTHER PLAN INFORMATION.

 

(a)                                  Employer and Plan Identification Numbers. 
The Employer Identification Number assigned to the Company (which is the “Plan
Sponsor” as that term is used in ERISA) by the Internal Revenue Service is
94-2873391.  The Plan Number assigned to the Plan by the Plan Sponsor pursuant
to the instructions of the Internal Revenue Service is 563.

 

(b)                                  Ending Date for Plan’s Fiscal Year.  The
date of the end of the fiscal year for the purpose of maintaining the Plan’s
records is December 31.

 

(c)                                  Agent for the Service of Legal Process. 
The agent for the service of legal process with respect to the Plan is Wind
River Systems, Inc., 500 Wind River Way, Alameda, CA 94501.

 

(d)                                  Plan Sponsor and Administrator.  The “Plan
Sponsor” and the “Plan Administrator” of the Plan is Wind River Systems, Inc.,
500 Wind River Way, Alameda, CA 94501.  The Plan Sponsor’s and Plan
Administrator’s telephone number is (800) 545-9463.  The Plan Administrator is
the named fiduciary charged with the responsibility for administering the Plan.

 

Section 12.                                   STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Wind
River Systems, Inc.) are entitled to certain rights and protections under
ERISA.  If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

 

(a)                                  Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as work sites, all
Plan documents and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports;

 

(b)                                  Obtain copies of all Plan documents and
Plan information upon written request to the Plan Administrator.  The
Administrator may make a reasonable charge for the copies;

 

(c)                                  Receive a summary of the Plan’s annual
financial report, in the case of a plan which is required to file an annual
financial report with the Department of Labor.

 

7

--------------------------------------------------------------------------------


 

(Generally, all pension plans and welfare plans with one hundred (100) or more
participants must file these annual reports.)

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people responsible for the operation of the employee benefit plan.  The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of you and other Plan participants and
beneficiaries.

 

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.  If your claim for a Plan benefit is
denied in whole or in part, you must receive a written explanation of the reason
for the denial.  You have the right to have the Plan review and reconsider your
claim.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request materials from the Plan and do not receive them within
thirty (30)  days, you may file suit in a federal court.  In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator.  If you
have a claim for benefits that is denied or ignored, in whole or in part, you
may file suit in a state or federal court.  If it should happen that the Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court.  The court will decide who
should pay court costs and legal fees.  If you are successful, the court may
order the person you have sued to pay these costs and fees.  If you lose, the
court may order you to pay these costs and fees, for example, if it finds your
claim is frivolous.

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.

 

Section 13.                                   EXECUTION.

 

To record the adoption of the amended and restated Plan as set forth herein,
effective as of the Effective Date, Wind River Systems, Inc. has caused its duly
authorized officer to execute the same this 8th day of July 2003.

 

 

 

WIND RIVER SYSTEMS, INC.

 

 

 

 

 

By:

 /s/ Narendra K. Gupta

 

 

Narendra K. Gupta
Interim President and Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Wind River
Systems, Inc. Vice Presidents’ Severance Benefit Plan (the “Plan”).

 

In consideration of benefits I will receive under the Plan, I hereby release,
acquit and forever discharge Wind River Systems, Inc. (the “Company”), its
parents and subsidiaries, and their respective officers, directors, agents,
servants, employees, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with the Company), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I execute this Agreement, including but not limited to:  all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Americans with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled.  I further acknowledge that I
have been advised by this writing, as required by the ADEA, that:  (a) my waiver
and release do not apply to any rights or claims that may arise after I execute
this Agreement; (b) I have the right to consult with an attorney prior to
executing this Agreement; (c) I have twenty-one (21) days from the date I
receive this Agreement to consider this Agreement (although I voluntarily may
choose to execute this Agreement earlier); (d) I have seven (7) days following
the execution of this Agreement to revoke the Agreement; and (e) this Agreement
shall not be effective until the later of (i) the date upon which the revocation
period has expired, which shall be the eighth (8th) day after I execute this
Agreement, and (ii) the date I return this Agreement, fully executed, to the
Company.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly

 

1

--------------------------------------------------------------------------------


 

waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to my release of any claims I
may have against the Company, its affiliates, and the entities and persons
specified above.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Wind River
Systems, Inc. Vice Presidents’ Severance Benefit Plan (the “Plan”).

 

In consideration of benefits I will receive under the Plan, I hereby release,
acquit and forever discharge Wind River Systems, Inc. (the “Company”), its
parents and subsidiaries, and their respective officers, directors, agents,
servants, employees, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with the Company), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I execute this Agreement, including but not limited to:  all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Americans with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled.  I further acknowledge that I
have been advised by this writing, as required by the ADEA, that:  (a) my waiver
and release do not apply to any rights or claims that may arise after I execute
this Agreement; (b) I have the right to consult with an attorney prior to
executing this Agreement; (c) I have forty-five (45) days from the date I
receive this Agreement and the information specified in (f) below to consider
this Agreement (although I voluntarily may choose to execute this Agreement
earlier); (d) I have seven (7) days following the execution of this Agreement to
revoke the Agreement; and (e)  this Agreement shall not be effective until the
later of (i) the date upon which the revocation period has expired, which shall
be the eighth (8th) day after I execute this Agreement, and (ii) the date I
return this Agreement, fully executed, to the Company; and (f) I have received
with this Agreement a detailed list of the job titles and ages of all employees
who were terminated in this group termination and the ages of all employees of
the Company and its affiliates in the same job classification or organizational
unit who were not terminated.

 

1

--------------------------------------------------------------------------------


 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company,
its affiliates, and the entities and persons specified above.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Under Age 40

Individual and Group Termination

 

EXHIBIT C

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Wind River
Systems, Inc. Vice Presidents’ Severance Benefit Plan (the “Plan”).

 

In consideration of benefits I will receive under the Plan, I hereby release,
acquit and forever discharge Wind River Systems, Inc. (the “Company”), its
parents and subsidiaries, and their respective officers, directors, agents,
servants, employees, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with the Company), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I execute this Agreement, including but not limited to:  all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Americans with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing.

 

I acknowledge that to become effective, I must sign and return this Agreement to
the Company so that it is received not later than fourteen (14) days following
the date of my employment termination.  I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows:  “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”  I
hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any claims I may have against the Company, its affiliates, and the
entities and persons specified above.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

WIND RIVER SYSTEMS, INC.

VICE PRESIDENTS’ SEVERANCE BENEFIT PLAN

 

Severance benefits provided to Eligible Employees under the Wind River Systems,
Inc. Vice Presidents’ Severance Benefit Plan (the “Plan”) as of July 8, 2003 are
as follows:

 

(a)          Lump Sum Cash Payment.  Each Eligible Employee will receive a cash
lump sum payment equal to twenty-six (26) weeks of Base Salary.  For purposes of
calculating the foregoing amount, “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee’s termination date.

 

(b)          COBRA Continuation Coverage.  Each Eligible Employee who is
enrolled in a health, dental, employee assistance or visionplan sponsored by the
Company may be eligible to continue coverage under such health, dental, employee
assistance or vision plan (or to convert to an individual policy), at the time
of the Eligible Employee’s termination of employment, under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”).  The Company will notify
the Eligible Employee of any such right to continue such coverage at the time of
termination pursuant to COBRA (“COBRA Continuation Coverage”).  If COBRA
Continuation Coverage is elected, the Company will pay the first six (6) months
COBRA Continuation Coverage premium on behalf of the Eligible Employee, after
which the Eligible Employee will be responsible for the remaining payment of
premiums required under COBRA for the remainder of the period of COBRA
Continuation Coverage.  No provision of this Plan will affect the continuation
coverage rules under COBRA, except that the Company’s payment, if any, of
applicable insurance premiums will be credited as payment by the Eligible
Employee for purposes of the Eligible Employee’s payment required under COBRA.
Therefore, the period during which an Eligible Employee may elect to continue
the Company’s health, dental, employee assistance or vision plan insurance
coverage at his or her expense under COBRA, the length of time during which
COBRA coverage will be made available to the Eligible Employee, and all other
rights and obligations of the Eligible Employee under COBRA (except the
obligation to pay insurance premiums that the Company pays) will be applied in
the same manner that such rules would apply in the absence of this Plan. For
purposes of this Section (b), any applicable insurance premiums that may be paid
by the Company shall not include any amounts payable by an Eligible Employee
under an Internal Revenue Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of the Eligible Employee.

 

(c)          Outplacement Services. Following an Eligible Employee’s termination
of employment, the Company, in its sole discretion, may provide the Eligible
Employee with outplacement services through an outplacement agency designated by
the Company, the terms of which shall be communicated to the Eligible Employee
in writing.  The provision and scope of outplacement services for one Eligible
Employee shall not

 

2

--------------------------------------------------------------------------------


 

determine the provision and scope of outplacement service for any other Eligible
Employee, even if similarly situated.

 

(d)          Other Employee Benefits.  All other benefits (such as life
insurance, disability coverage and 401(k) plan coverage) shall terminate as of
the Eligible Employee’s termination date (except to the extent that a conversion
privilege may be available under the applicable benefit plan).

 

(e)          Certain Reductions.  The Company, in its sole discretion, shall
have the authority to reduce an Eligible Employee’s severance benefits, in whole
or in part, by any other severance benefits, pay in lieu of notice, or other
similar benefits payable to the Eligible Employee by the Company that become
payable in connection with the Eligible Employee’s termination of employment
pursuant to (a) any applicable legal requirement, including, without limitation,
the Worker Adjustment and Retraining Notification Act (the “WARN Act”) or any
similar legal requirement adopted by a state or local jurisdiction, (b)  any
policy, plan, program or arrangement, including, without limitation, a contract
between the Eligible Employee and any entity, or (c) any Company policy or
practice providing for the Eligible Employee to remain on the payroll for a
limited period of time after being given notice of termination of the Eligible
Employee’s employment.  The benefits provided under the Plan are intended to
satisfy, in whole or in part, any and all statutory obligations that may arise
out of an Eligible Employee’s termination of employment, and the Plan
Administrator (as defined in the Plan) shall so construe and implement the terms
of the Plan.  The Company’s decision to apply such reductions to the severance
benefits of one Eligible Employee and the amount of such reductions shall in no
way obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Eligible Employee, even if similarly situated. 
In the Company’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being recharacterized
as payments pursuant to the Company’s statutory obligation.

 

The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine.  Any such change in
severance benefits shall be set forth in a revised version of this Appendix A.

 

 

Adopted:  July 8, 2003

 

 

 

WIND RIVER SYSTEMS, INC.

 

 

 

 

 

By:

 /s/ Narendra K. Gupta

 

 

Narendra K. Gupta
Interim President and Chief Executive Officer

 

3

--------------------------------------------------------------------------------